DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivans (US 2020/0223540 A1) in view of Rumberger (US 5,232,183 A).
Regarding claim 1: Ivans teaches a tail boom drive system, comprising: 
a shaft (114) disposed lengthwise within an interior space of a tail boom (116), wherein the shaft has a first end (at 120) and a second end (at 122) opposing the first end (see figs. 3A-C); 
a fan (fig. 4C: 230) mechanically coupled coaxially to the shaft within the interior space between the first end and the second end (¶ 0032), wherein the fan is configured to generate a variable airflow directed towards the second end that is ejected from the interior space substantially perpendicular to tail boom (¶ 0032: through the aperture shown in fig. 4C); and 
a propulsor (106) external to the tail boom and mechanically coupled coaxially to the shaft at the second end (see figs. 3A-C), wherein the propulsor is configured to generate a variable thrust directed towards the first end (¶ 0029).
In teaching the anti-torque system of modal tailboom flight control system 228 (fig. 4C), Ivans does disclose a fan housed inside the tailboom, disposed on and rotating about the centerline of the tailboom and which eliminates the need for a tail rotor by generating variable thrust in either the torque or anti-torque directions (¶ 0032), but Ivans fails to teach a fan being positioned forward of the propulsor.
Rumberger teaches a helicopter (10) having a anti-torque control system wherein a fan (fig. 1: at 16; fig. 3, c. 3, ℓ. 1-16: fan assembly 20) within the tail boom (14) is configured to generate an airflow directed towards the tail end that is ejected from the interior (at 18) substantially perpendicular to the tail boom (c. 2, ℓ. 57-68, see figs. 4A-5B), where the fan assembly is located at the proximal end of the tail boom and the airflow is directed through the tail boom to the distal end (see fig. 1). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the helicopter of Ivans to use an internal fan located near the fuselage to direct airflow down the interior of the tail boom as taught by Rumberger for the purpose of moving the weight of the fan closer to the center of gravity and reducing the bending loads on the tail boom from the weight of the fan. In so doing, the fan would be located forward of the propulsor.
Regarding claim 10: Ivans teaches a tail boom (116) of a helicopter, the tail boom comprising: 
an elongated housing (figs. 3A-C: of tail boom 116), having a first end coupled to a fuselage of the helicopter (figs. 3A-B: where 116 meets the fuselage of 104), a second end opposing the first end and separated by a length of the elongated housing (at the tail on the right), an outside surface, an inside surface, and an interior space defined by the inside surface that is disposed along the length (see figs. 3A-C); 
a shaft (114) disposed within the interior space along the length (figs. 3A-C); 
a fan (fig. 4C: 230) mechanically coupled coaxially to the shaft within the interior space that is configured to generate a variable airflow directed towards the second end (¶ 0032); 
a propulsor (106) external to the elongated housing and mechanically coupled coaxially to the shaft proximate to the second end (figs. 3A-C), wherein the propulsor is configured to generate a variable thrust for the helicopter directed towards the first end (¶ 0029); and 
an opening (fig. 4C: visible at reference 234) through the outside surface to the interior space that is proximate to the second end and is configured to eject the variable airflow from the interior space to generate a variable anti-torque moment for the helicopter (¶ 0032).
In teaching the anti-torque system of modal tailboom flight control system 228 (fig. 4C), Ivans does disclose a fan 230 inside the tailboom, disposed on and rotating about the centerline of the tailboom and which eliminates the need for a tail rotor by generating variable thrust in either the torque or anti-torque directions (¶ 0032), but Ivans fails to teach the fan being positioned forward of the propulsor.
Rumberger teaches a helicopter (10) having a anti-torque control system wherein a fan (fig. 1: at 16; fig. 3, c. 3, ℓ. 1-16: fan assembly 20) within the tail boom (14) is configured to generate an airflow directed towards the tail end that is ejected from the interior (at 18) substantially perpendicular to the tail boom (c. 2, ℓ. 57-68, see figs. 4A-5B), where the fan assembly is located at the proximal end of the tail boom and the airflow is directed through the tail boom to the distal end (see fig. 1). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the helicopter of Ivans to use an internal fan located near the fuselage to direct airflow down the interior of the tail boom as taught by Rumberger for the purpose of moving the weight of the fan closer to the center of gravity and reducing the bending loads on the tail boom from the weight of the fan. In so doing, the fan would be located forward of the propulsor.
Regarding claim 20: Ivans teaches a method of fabricating a tail boom (116) of a helicopter, the method comprising: 
fabricating an elongated housing (figs. 3A-C: of tail boom 116) having a first end coupled to a fuselage of the helicopter (where 116 meets the fuselage of 104), a second end opposing the first end and separated by a length of the elongated housing (at the tail end on the right), an outside surface, an inside surface, and an interior space defined by the inside surface that is disposed along the length (figs. 3A-C); 
disposing a shaft (114) within the interior space along the length (figs. 3A-C); 
mechanically coupling a fan (fig. 4C: 230) coaxially to the shaft within the interior space that is configured to generate a variable airflow directed towards the second end (¶ 0032); 
mechanically coupling a propulsor (106) external to the elongated housing coaxially to the shaft proximate to the second end (figs. 3A-C), wherein the propulsor is configured to generate a variable thrust for the helicopter directed towards the first end (¶ 0029); and 
forming an opening (fig. 4C: visible at reference 234) through the outside surface to the interior space that is proximate to the second end and is configured to eject the variable airflow from the interior space to generate an anti-torque moment for the helicopter (¶ 0032).
In teaching the anti-torque system of modal tailboom flight control system 228 (fig. 4C), Ivans does disclose a fan 230 inside the tailboom, disposed on and rotating about the centerline of the tailboom and which eliminates the need for a tail rotor by generating variable thrust in either the torque or anti-torque directions (¶ 0032), but Ivans fails to teach the propulsor positioned rearward of the fan.
Rumberger teaches a helicopter (10) having a anti-torque control system wherein a fan (fig. 1: at 16; fig. 3, c. 3, ℓ. 1-16: fan assembly 20) within the tail boom (14) is configured to generate an airflow directed towards the tail end that is ejected from the interior (at 18) substantially perpendicular to the tail boom (c. 2, ℓ. 57-68, see figs. 4A-5B), where the fan assembly is located at the proximal end of the tail boom and the airflow is directed through the tail boom to the distal end (see fig. 1). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the helicopter of Ivans to use an internal fan located near the fuselage to direct airflow down the interior of the tail boom as taught by Rumberger for the purpose of moving the weight of the fan closer to the center of gravity and reducing the bending loads on the tail boom from the weight of the fan. In so doing, the propulsor would be located rearward of the fan.
Regarding claims 2, 11 and 21: Ivans, as modified, provides the tail boom drive system of claim 1, tail boom of claim 10 and method of claim 20. In the modal tailboom flight control system 228 (fig. 4C), the cross-flow fan 230 is disclosed to be variable in pitch (¶ 0032), but Rumberger is silent to the fan blades being variable in pitch. Ivans additionally discloses more generally that the rotor blades of the anti-torque system or the pusher propeller may be variable in pitch (¶ 0005, 0016-0018, 0022). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the interior fan blades to be variable in pitch, as taught by Ivans, for the purpose of providing greater control of the airflow generated by the fan.
Regarding claims 3, 12 and 22: Ivans, as modified, provides the tail boom drive system of claim 1, tail boom of claim 10 and method of claim 20. In the modal tailboom flight control system 228 (fig. 4C), Ivans is silent to the fan being coupled to the shaft using a clutch, however Ivans discloses more generally that both the pusher propeller and the anti-torque system may have a clutch (¶ 0008, 0017-0018, 0029-0030). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the fan of Ivans, as modified by Rumberger, with a clutch as taught by Ivans, for the purpose of providing greater control of the airflow generated by the fan.
Regarding claims 4, 13 and 23: Ivans, as modified, provides the tail boom drive system of claim 1, tail boom of claim 10 and method of claim 20. In the modal tailboom flight control system 228 (fig. 4C), Ivans is silent to the fan being coupled to the shaft using gearing, however Ivans discloses more generally that both the pusher propeller and the anti-torque system may be mechanically coupled to the shaft using gearing to rotate at different rates than the shaft (¶ 0029). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the fan of Ivans, as modified by Rumberger, with gearing as taught by Ivans, for the purpose of providing separate control of the rotation rates of the fan and the propulsor.
Regarding claims 5, 14 and 24: Ivans, as modified, provides the tail boom drive system of claim 1, tail boom of claim 10 and method of claim 20, wherein: the propulsor includes blades that vary in pitch to modify the variable thrust (Ivans ¶ 0030).
Regarding claim 6: Ivans, as modified, provides the tail boom drive system of claim 1, wherein: the propulsor is mechanically coupled to the shaft using a clutch (122) to couple and decouple the propulsor with the shaft (Ivans ¶ 0029).
Regarding claims 7, 15 and 25: Ivans, as modified, provides the tail boom drive system of claim 1, tail boom of claim 10 and method of claim 20, wherein: the propulsor is mechanically coupled to the shaft using gearing to rotate the propulsor at a different rate than the shaft (Ivans ¶ 0029: “pusher propeller 106 has a gearbox”).
Regarding claims 8, 16 and 26: Ivans, as modified, provides the tail boom drive system of claim 1, wherein: the propulsor comprises a propeller (see figs. 3A-C, 4C).
Regarding claims 9, 17 and 27: Ivans, as modified, provides the tail boom drive system of claim 1, but in the anti-torque system of modal tailboom flight control system 228 (fig. 4C), the propulsor is shown to be a propeller rather than a ducted fan. However, Ivans discloses in the modal tailboom flight control system 238 a ducted pusher propeller (figs. 4D-E: 240), which duct advantageously protects the propeller blades during flight and protects ground personnel on the ground (¶ 0032). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the propulsor of Ivans modal tailboom flight control system 228 (fig. 4C) in the form of a ducted fan as taught by Ivans in the modal tailboom flight control system 238 (figs. 4D-E), for the purpose of protecting both the propeller blades and ground personnel.
Regarding claims 18 and 28: Ivans, as modified, provides the tail boom of claim 10 and method of claim 20, but Ivans is silent to a door configured to cover the opening when the variable airflow is below a threshold value. Rumberger teaches a door configured to cover the opening when the variable airflow is below a threshold value (figs. 5A-B: vane assembly 44 is structurally configured to cover the opening whenever actuated by motor 72, c. 4, ℓ. 6-16). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the anti-torque system of Ivans, as modified by Rumberger, with a door to cover the opening as taught by Rumberger, for the purpose of preventing airflow from exiting when undesired. Alternatively, the examiner takes Official Notice that it is known in the art to provide aircraft with doors to cover duct outlets when the outlet is not in use. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the anti-torque system of Ivans, as modified by Rumberger, with a door to cover the opening for the purpose of reducing aerodynamic drag from the opening when it is not in use.
Regarding claims 19 and 29: Ivans, as modified, provides the tail boom of claim 10 and method of claim 20, but Ivans is silent to the opening including louvers. Rumberger teaches an opening including louvers (64) configured to vary a direction of the variable airflow (figs. 5A-B, c. 4, ℓ. 6-16). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the anti-torque system of Ivans, as modified by Rumberger, with louvers as taught by Rumberger for the purpose of increasing available control of the airflow.

Response to Arguments
Applicant's arguments filed September 14, 2021, have been fully considered but they are not persuasive. Applicant has asserted (Remarks, page 9) that since the anti-torque system of Ivans is depicted aft of the pusher propeller in all embodiments that Ivans teaches away from the claimed invention. This argument is not persuasive because Applicant has not given any evidence that Ivans teaches away from having the fan located forward of the pusher propeller. In the current rejection, the longitudinal location of the fan would not significantly alter the anti-torque ability of the rotorcraft since the anti-torque force acts at the location of the outlet, not the fan. But even more generally, the advantages disclosed by Ivans relate to the interaction of the tail rotor and the pusher propeller, which interaction does not exist in the embodiment of fig. 4C, and the lever arm of the tail rotor. If the positions of the anti-torque device and the pusher propeller were switched (which is not proposed in the current rejection, since the location of the fan is moved but not the outlet) then the lever arm would be slightly reduced but the functionality of anti-torque device would not be radically altered or rendered inoperable or undesirable; notably, Ivans in the cited paragraph teaches that it is known in the art to reverse the positions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ivans (US 10,933,990 B2), Pantalone, III et al. (US 10,562,641 B2) and Mores et al. (US 9,409,643 B2) all teach helicopters having fans internal to the tail boom located forward of aft mounted propulsors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647